[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 721
 OPINION
{¶ 1} The City of Warren, Ohio ("appellants"), a non-charter city, appeals the May 29, 2001 decision of the Trumbull County Common Pleas Court. In that decision, the common pleas court affirmed the Warren Municipal Civil Service Commission's ("appellees") decision to set aside the layoff of city employee Judith Geist ("Geist"). For the following reasons, we affirm the decision of the common pleas court in this matter.
 {¶ 2} In December of 1999, appellants originally attempted to layoff Geist and eighteen other employees due to financial difficulties. However, those layoffs were set-aside in a subsequent hearing conducted by appellees. The unresolved issues of that matter are subject to a separate appeal currently before this court. See Warren v. Warren Muni.Civil Serv. Comm., 11th Dist. No. 2001-T-0069. Subsequently, in a letter dated March 10, 2000, appellants again notified employee Geist that, due to financial difficulties, she would be laid off from her job as an executive secretary in the city's administration department effective March 27, 2000. Pursuant to her rights under Chapter 124 of the Ohio Revised Code, Geist appealed her pending layoff to appellees.
 {¶ 3} Geist's appeal focused on the calculation of `retention points' used by appellants to determine the order in which city employees in the same classification would be laid off. Both parties stipulate to the fact that from July 16, 1984 thru February 26, 1992, Geist served as a Deputy Clerk for the Warren City Council. The parties also agree that from February 27, 1992, thru her layoff in 2000, Geist served as both a Secretary and an Executive Secretary I in the city's Administration Department.
 {¶ 4} In her appeal, Geist claimed that while appellants properly considered her time spent as an executive secretary in calculating her retention points, appellants should have also included her time spent as a deputy clerk of council in their calculations pursuant to OAC 123:1-41-09
and OAC 123:1-47-01(25). Appellees agreed with Geist, stating in a letter dated August 23, 2000, that Geist's layoff should be set aside due to a "miscalculation of retention points" by appellants. Appellants appealed this decision to the common pleas court on August 29, 2000. As mentioned above, the common pleas court affirmed appellees' decision on May 29, 2001. This timely appeal followed, and appellants assert five assignments of error for our review:
 {¶ 5} "1. The trial court erred by affirming the decision of the Civil Service Commission because the Civil Service Commission's finding that the layoff herein was subject to Section 123:1-41-10 of the Ohio Administrative Code was contrary to law." *Page 723 
 {¶ 6} "2. Assuming that Section 123:1-41-10 of the Ohio Administrative Code was applicable to the layoff herein, the trial court erred by affirming the decision of the Civil Service Commission because the Civil Service Commission's finding that the affected employees did not have adequate advance notice of their layoff in accordance with Section 123:1-41-10 of the Ohio Administrative Code was contrary to law."
 {¶ 7} "3. The trial court erred by affirming the decision of the Civil Service Commission because the Civil Service Commission's finding that the layoff herein was subject to Rule 18 Section 3 of the rules and regulations of the Warren Municipal Civil Service Commission was contrary to law."
 {¶ 8} "4. Assuming that Rule 18 Section 3 of the rules and regulations of the Warren Municipal Civil Service Commission was applicable to the layoff herein, because the Civil Service Commission's finding that the affected employees did not have adequate advance notice of their layoff in accordance with said Rule 18 Section 3 was contrary to law."
 {¶ 9} "5. Assuming that Section 123:1-41-10 of the Ohio Administrative Code and Rule 18 Section 3 of the rules and regulations of the Warren Municipal Civil Service Commission were applicable to the layoff herein, the trial court erred by affirming the decision of the Civil Service Commission, and finding it not to be `arbitrary' or `capricious,' because the Civil Service Commission's finding that the affected employees did not have adequate advance notice of their layoff was contrary to law."
 {¶ 10} Construing the language of R.C. 2506.04, we distinguish the standard of review to be applied by common pleas courts and courts of appeals in R.C. Chapter 2506 administrative appeals. The common pleas court considers the "whole record," including any new or additional evidence admitted under R.C. 2506.03, and determines whether the administrative order is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable, and probative evidence. See Smith v. GranvilleTwp. Bd. of Trustees (1998), 81 Ohio St. 3d 608, 612, citing Dudukovichv. Lorain Metro. Hous. Auth. (1979), 58 Ohio St. 2d 202, 206-207.
 {¶ 11} The standard of review to be applied by the court of appeals in an R.C. 2506.04 appeal is "more limited in scope." (Emphasis added.)Kisil v. Sandusky (1984), 12 Ohio St. 3d 30, 34. "This statute grants a more limited power to the court of appeals to review the judgment of the common pleas court only on `questions of law,' which does not include the same extensive power to weigh `the preponderance of substantial, reliable and probative evidence,' as is granted to the common pleas court." Id. at fn. 4; Akwen Ltd. v. Ravenna *Page 724 Zoning Bd. of Appeals, 11th Dist No. 2001-P-0029, 2002-Ohio-1475. "It is incumbent on the common pleas court to examine the evidence. Such is not the charge of the appellate court. The fact that this court might have arrived at a different conclusion than the administrative agency is immaterial. Appellate courts must not substitute their judgment for those of an administrative agency or a common pleas court absent the approved criteria for doing so." Lorain City School Dist. Bd. of Edn. v. StateEmp. Relations Bd. (1988), 40 Ohio St. 3d 257, 261.
 {¶ 12} An appeal to the court of appeals, pursuant to R.C. 2506.04, requires that this court affirm the common pleas court, unless this court holds, as a matter of law, that the decision of the common pleas court is not supported by a preponderance of reliable, probative and substantial evidence. Kisil, supra, at 34.
 {¶ 13} In their first assignment of error, appellants argue that when "a municipal employee is laid off by a municipal corporation, such layoff must be done consistent with the applicable provisions of R.C.124.321 to R.C. 124.327 and the rules of the applicable municipal civil service." Appellants also cite the language contained in the Ohio Revised Code ("R.C.") and the Ohio Administrative Code ("OAC"), chapter and verse, distinguishing the entities of the municipal civil service commission and the director of administrative services. In doing so, appellants attempt to claim that because they are different entities, the rules established by the director of administrative services in the Ohio Administrative Code are inapplicable and unable to be considered by the Warren Civil Service Commission. Appellants are incorrect in their assertion.
 {¶ 14} R.C. 124.40(A) authorizes a municipal civil service commission to "prescribe, amend, and enforce rules not inconsistent withthis chapter for the classification of positions in the civil service of such city * * *, for appointments, * * *, layoffs, * * *; and for standardizing positions and maintaining efficiency therein." Vincent v.Zanesville Civil Serv. Comm. (1990), 54 Ohio St. 3d 30. Furthermore, a civil service commission of a non-charter municipality "may exercise all authority granted to the director of administrative services relative to state employment, except that it may not prescribe, amend, and enforce rules which are inconsistent with Chapter 124 of the Ohio Revised Code."Vincent, supra, at 32.
 {¶ 15} In the instant case, appellees, serving on behalf of a non-chartered city, initially looked to their rules and regulations. The preamble to appellee's rules *Page 725 
and regulations states: "Whenever the Municipal Rules are in Conflict with the Civil Service Laws of the State of Ohio, the State rules shall take precedence." This is consistent with the general relationship between a non-chartered city and the Ohio Revised Code. See Vincent,54 Ohio St.3d at 32, 560 N.E.2d 226.
 {¶ 16} Section 3, Rule 18 of appellees' rules and regulations provides: "[N]otice must be given at a time that would give the employee reasonable time in which to make and file an explanation and to be heard in his own defense." While this does indicate that some type of notice is to be given, it is unclear as to what constitutes a "reasonable time." Therefore, in order to be consistent with  R.C. 124.321(A), appellees, in their Feb. 9, 2000 decision, followed Ohio Admin. Code 123:1-41-10, which states: "Such written notice shall be hand-delivered to the employee or mailed by certified mail * * *. If hand-delivered, such notice shall be given at least fourteen calendar days before the effective date of layoff or displacement * * *."  In doing so, appellees properly adhered to R.C.124.321(A), which provides that a civil service employee may be laid off in accordance with statutory law and "the rules of the director of administrative services."
 {¶ 17} In such a situation, it appears axiomatic that the Ohio Revised Code sections, such as R.C. 124.321, implicitly adopt the rules and regulations of the Ohio Administrative Code.
 {¶ 18} As a reviewing court, we note the long accepted principle that "considerable deference should be accorded to an agency's interpretation of rules the agency is required to administer." Stateex.rel. Celebreze v. Natl. Lime  Stone Co. (1994), 68 Ohio St. 3d 377,382.
 {¶ 19} Based on an overbroad, conflicting use of "reasonable time" contained in their rules and regulations, appellees, pursuant to their preamble, properly deferred to the Ohio Revised Code and the Ohio Administrative Code for definition.  The common pleas court's decision to uphold appellees' decision was proper.  Appellants' first assignment of error is without merit.
 {¶ 20} In their second assignment of error, appellants argue that they did comply with the requirements of Ohio Adm. Code 123:1-41-10. Appellants assert that the notice given on December 1, 1999, provided more than 14 days' notice to the workers.  However, as mentioned above, it has been stipulated by both parties that the December 1, 1999 notice was rescinded by appellants.  Appellants rescinded the notice because they had failed to file a financial statement of rationale and supporting documents as required by R.C. 124.321.
 {¶ 21} The Ohio Revised Code requires that an appointing authority must submit a financial statement of rationale before a layoff notice can become effective.  R.C. 124.321.  As appellants failed to file the statement of rationale prior to their delivery of the layoff notices, the December 1, 1999 layoff notices *Page 726 
were fatally defective.  The filing of the statement of rationale was required in order for appellants to perfect service of the layoff notices pursuant to R.C. 124.321.  Without the statement of rationale, the December 1, 1999 notices were at all times void, unenforceable, and without substantive effect.
 {¶ 22} It has also been stipulated that the only notice at issue in this appeal is the notice delivered by appellants on December 29 and 1999.  Therefore, based on the foregoing reasons, any arguments brought before this court pertaining to the rescinded notices of December 1, 1999, will be ignored for purposes of this appeal.
 {¶ 23} {23} In support of their argument that they complied with the requirements of Ohio Adm. Code 123:1-41-10, appellants direct this court's attention to Potten v. Kuth (1980), 61 Ohio St. 2d 321. Appellants claim that under the holding of Potten, total compliance with Ohio Adm. Code 123:1-41-10 is not required.  Appellants are incorrect in their assertion.  In Potten, the Supreme Court of Ohio addressed the content of a layoff notice as required by Ohio Adm. Code 123:1-41-10(B)(1) through (10).  In doing so, the Supreme Court of Ohio held that as long as an appointing authority's layoff notice substantially complied with the requirements of Ohio Adm. Code 123:1-41-10(B), the notice would be deemed proper. However, the issue in this case is the timing of the layoff notice as outlined in Ohio Adm. Code 123:1-41-10(A), not the content of the notice, as was the case in Potten.
 {¶ 24} As previously mentioned, we are limited to the stipulated facts of this case. The facts indicate that the workers received their layoff notices only one or two days prior to the proposed date of the actual layoff.  Ohio Adm. Code 123:1-41-10(A), as interpreted by appellees, requires at least 14 days advance notice to the affected workers.  Appellants failed to meet this 14-day requirement.  Based on the foregoing analysis, we hold that the common pleas court's decision to uphold appellees' ruling was supported by a preponderance of reliable, probative, and substantial evidence. Appellants' second assignment of error is without merit.
 {¶ 25} In their third assignment of error, appellants argue that Section 3, Rule 18 of appellees' rules and regulations is not applicable to the case before us.  This is contrary to appellants' previous argument in which they assert that appellees were bound by the procedures in R.C.124.321 to 124.327 and the "rules of the applicable civil service commission."  Appellants cannot have it both ways.  As discussed in our previous analysis, appellees' powers in this case are derived from R.C. Chapter 124.  Rule 18 of appellees' rules and regulations is entitled "Discharge or Reduction." Section 3 of the rule specifically applies to layoffs.  In our analysis of appellants' first assignment or error, this court held that the *Page 727 
common pleas court's decision to uphold appellees' application of the Ohio Revised Code, the Ohio Administrative Code, and their own rules and regulations was proper.
 {¶ 26} "A court is bound by the nature of administrative proceedings to presume that the decision of the administrative agency is reasonable and valid."  Community Concerned Citizens, Inc. v. Union Twp. Bd. of Zoning Appeals (1993), 66 Ohio St. 3d 452, 452. A reviewing court will generally defer to an administrative agency's interpretation of its own rules. Cincinnati City School Dist. v. State Bd. of Edn. (1996),113 Ohio App. 3d 305, 312.  As Section 3, Rule 18 of appellees' rules was the only rule that provided some guidance as to the time period required for layoff notices, the common pleas court properly upheld appellees' application of the rule pursuant to R.C. Chapter 124.  Appellants have failed to provide any evidence that would rebut the presumption of validity in appellees' interpretation of their own rules and regulations. Absent such evidence, this court will not attempt to instruct appellees on the proper interpretation of those rules and regulations. Appellants' third assignment of error is without merit.
 {¶ 27} In their fourth assignment of error, appellants simply repeat their argument that they substantially complied with the notice requirements of Rule 18, Section 3, as outlined in appellees' rules and regulations.
 {¶ 28} As previously discussed, appellees determined that the 14-day notice requirement of Ohio Adm. Code 123:1-41-10(A) applied to the interpretation of the term "reasonable time," as contained in Rule 18, Section 3.  We have already held that the common pleas court properly upheld appellees' interpretation regarding the 14-day advance notice requirement.  Again, the issue is the timing of the notice, not the content.  Substantial compliance is applicable only to the content of the notice. Potten, supra.
 {¶ 29} Appellants' stipulated that their notice was issued only one or two days prior to the intended date of layoff. Based on those facts, the common pleas court properly found that a notice of one or two days failed to satisfy the "reasonable time" requirement of appellees' Section 3, Rule 18.  Again, this court must affirm the trial court if we find that the common pleas court's decision is supported by a preponderance of probative, reliable, and substantive evidence.  Kisil, supra.  The common pleas court 's finding that one to two days' notice of layoff was unreasonable was not arbitrary or capricious.  We agree, Rule 18 alone could have provided the basis of the common pleas court's decision.  Appellants' fourth assignment of error is without merit.
 {¶ 30} In their fifth and final assignment of error, appellants argue: "The trial court's finding that the Civil Service Commission's decision is not *Page 728 
`arbitrary' or `capricious' is contrary to law."  Both parties have stipulated to the facts and evidence applicable to this case. Thus, the record contains substantial evidence to support the trial court's finding in this case. Therefore, we hold that the common pleas court, based on the reliable, probative, and substantial evidence in this case, properly determined that appellants' notice was inadequate under the rules of the Ohio Revised Code, the Ohio Administrative Code, and Rule 18 of the Warren Municipal Civil Service Commission.  There is nothing in the record that suggests otherwise.  Appellants' fifth assignment of error is without merit.
 {¶ 31} Based on the foregoing reasons, appellants' first, second, third, fourth, and fifth assignments of error are without merit.  The decision of the Trumbull County Common Pleas Court in this matter is hereby affirmed.
WILLIAM M. O'NEILL, P.J., JUDITH A. CHRISTLEY, J., concur.